Case 1:17-cr-00183-TWP-TAB Document 126 Filed 02/02/20 Page 1 of 5 PageID #: 906




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                            )
                                                      )
                  Plaintiff,                          )
                                                      )
     v.                                               ) Cause No. 1:17-cr-00183-TWP-TAB
                                                      )
 BUSTER HERNANDEZ,                                    )
                                                      )
                  Defendant.                          )

                                      GOVERNMENT’S NOTICE

          The United States of America, by counsel, Josh J. Minkler, United States

 Attorney for the Southern District of Indiana, Tiffany J. Preston and Kristina

 Korobov, Assistant United States Attorneys, hereby files this Supplement to its

 Second Notice of Intent to introduce evidence of uncharged conduct as direct evidence

 and as evidence admissible pursuant to Federal Rules of Evidence 404(b) (Docket

 111).


   Additional Evidence Regarding Victim 12 Relating to Direct Evidence of
                         Identity and Rule 404(b)

          On February 2, 2020, the United States interviewed Victim 12 via FaceTime.1

 Because the interview relates to the pending matter before the Court (Dockets 111

 and 122), the United States hereby supplements its notice with the following

 information:




 1 The United States immediately disclosed the substance of the interview to the defense.

                                                          1
Case 1:17-cr-00183-TWP-TAB Document 126 Filed 02/02/20 Page 2 of 5 PageID #: 907




       On February 2, 2020, agents of the Federal Bureau of Investigation and

 Assistant United States Attorneys’ Tiffany J. Preston and Kristina Korobov

 interviewed Victim 12 via FaceTime. In October of 2014, Victim 12 was 13 years old.

 She had a cell phone and social media, including a Facebook account. Victim 12’s

 Facebook account was under her name. During the same time period, Victim 12 had

 a Kik account.


       During the summer of 2014, Victim 12 shared sexually explicit images of

 herself with an individual using the Kik profile name “Jimmy.” Victim 12 specifically

 recalled her conversations with Jimmy. According to Victim 12, “Jimmy” reached out

 to her via Kik, and a series of conversations, asked Victim 12 produce sexually explicit

 images of herself, and send them to “Jimmy.” She agreed. Victim 12 told “Jimmy”

 that she was a minor. When the Government asked whether Jimmy told Victim 12

 “anything personal about himself,” Victim 12 responded that Jimmy told her that he

 lived in California.


        Victim 12 recalled that Jimmy was a “light skinned Hispanic guy, with short

 hair, and slanted eyes.” The Government then showed Victim 12 the below screen

 shot of the Kik profile account recovered from the Defendant’s cellular phone (GOV.

 EX. 1012) and Victim 12 said that was “Jimmy.”




                                            2
Case 1:17-cr-00183-TWP-TAB Document 126 Filed 02/02/20 Page 3 of 5 PageID #: 908




       Victim 12 remembers chatting with Jimmy on and off for about 2 weeks.

 Victim 12 may have shared the same or different images with other individuals via

 Kik, but doesn’t remember.


        About two months after she shared the images with Jimmy, Victim 12 received

 messages from a Facebook account using the name Color Red claiming to have

 sexually explicit images of her. She initially “thought it was a scam,” but realized it

 was true when the person using Color Red sent sexually explicit images of Victim 12

 to her. The images that Color Red sent were the same images she produced via Kik.

 According to Victim 12, the person using Color Red said that she had to produce

 additional images and send them to him, or he would “expose” her. Color Red told

 that she had to send the images within a certain amount of time. Victim 12 refused,

 and told her parents. Color Red then messaged Victim 12’s mom, brother, and

 brother’s girlfriend and shared a sexually explicit image of Victim 12 with them. They

                                            3
Case 1:17-cr-00183-TWP-TAB Document 126 Filed 02/02/20 Page 4 of 5 PageID #: 909




 were all connected on Facebook. They called the police, and she blocked the account.

 After that occurred, the person made a fake Twitter account under the Victim’s name,

 and posted the sexually explicit images and her cell phone number.


        Victim 12 identified a number of images that were found in the defendant’s

 cellular phone including images she that she recalls sending to “Jimmy.” Victim 12

 also identified a specific image that she a) sent to “Jimmy,” b) that Color Red sent to

 her, and c) that the person posted on Twitter.


        WHEREFORE the Government requests this Court issue a ruling that the

 evidence from the uncharged victim is admissible in the Government's case-in-chief.




                                         Respectfully submitted,

                                         JOSH J. MINKLER
                                         United States Attorney

                                    By: s/ Tiffany J. Preston
                                        Tiffany J. Preston
                                        Assistant United States Attorney




                                            4
Case 1:17-cr-00183-TWP-TAB Document 126 Filed 02/02/20 Page 5 of 5 PageID #: 910




                               CERTIFICATE OF SERVICE


          I hereby certify that on February 2, 2020, a copy of the foregoing Government’s

 Notice of Intent to Use Evidence under F.R.E. 404 was filed electronically. Notice of

 this filing will be sent to the parties by operation of the Court’s electronic filing

 system. Parties may access this filing through the Court’s system.

  Date:     February 2, 2020               Respectfully submitted,

                                           JOSH J. MINKLER
                                           United States Attorney


                                     By:   s/ Tiffany J. Preston
                                           Tiffany J. Preston
                                           Assistant United States Attorney
                                           10 West Market Street, Suite 2100
                                           Indianapolis, IN 46204-3048
                                           Telephone: 317-226-6333
                                           Fax: 317-229-6125
                                           Email: tiffany.preston@usdoj.gov




                                             5
